  


 HCON 88 ENR: Honoring the life of Ernest Gallo.
U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. CON. RES. 88 
 
 
April 18, 2007 
Agreed to 
 
CONCURRENT RESOLUTION 
Honoring the life of Ernest Gallo. 
 
 
Whereas Ernest Gallo was born March 18, 1909, in Jackson, California, the son of Italian immigrants, graduated from Modesto High School in 1927, earned a degree from Modesto Junior College, and married Amelia Franzia, daughter of the founders of Franzia Winery in 1931; Whereas Ernest Gallo, with his brother Julio Gallo, founded E.&J. Gallo Winery at the end of the Prohibition Era in 1933, beginning with only $5,900 in savings and a winemaking pamphlet from the Modesto Public Library to make their first batch, growing their small family-owned winery into the world’s second largest by volume, and selling an estimated 75,000,000 cases a year worldwide under approximately 100 different labels; 
Whereas Ernest Gallo began his illustrious career at a young age, working in his parents’ vineyard while attending Modesto High School and demonstrating his entrepreneurial spirit early in life by traveling at the age of 17 to complete his first business deal; Whereas Ernest Gallo, demonstrating great vision, anticipated the growth of the wine industry and developed the first-of-its kind vertically integrated company, with vineyards stretching across California, an on-site bottling plant, and an art department to design bottles and labels, changing the face of California’s wine industry; 
Whereas the Gallo Winery employs 4,600 people in the State of California, providing critical highly-skilled employment opportunities in the San Joaquin Valley and greatly contributing to the economic strength of the State;  Whereas Ernest Gallo and the Gallo Winery were bestowed countless awards for achievement in winemaking, including the American Society of Enologists Merit Award, the wine industry’s highest honor, in 1964 for outstanding leadership in the wine industry, the Gold Vine Award from the Brotherhood of the Knights of the Vine wine fraternity, the 1983 Distinguished Service Award from The Wine Spectator, and the Winery of the Year Award in both 1996 and 1998 by the San Francisco International Wine Competition; and 
Whereas Ernest Gallo was widely known for his generous philanthropic work in the City of Modesto and throughout the State of California, including an endowment for the Gallo Center for the Arts in Modesto, the establishment of the Ernest Gallo Clinic and Research Center at the University of California at San Francisco for research into genetic, biochemical, and neurobiological aspects of alcohol abuse, and countless other healthcare and educational endeavors: Now, therefore, be it  That Congress honors the life of Ernest Gallo, a pioneer in the field of winemaking, dedicated philanthropist, and community leader. 
 
 
Clerk of the House of Representatives.Secretary of the Senate. 
